Filed 05/11/20                        Case 20-20742                              Doc 50



       1                             For Publication
       2                     UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF CALIFORNIA
       3
       4   In re:                           )
                                            )
       5   THU THI DAO,                     )   Case No. 20-20742-C-7
                                            )
       6                        Debtor.     )   Dkt. Control No. DNL-2
                                            )
       7
       8               OPINION REGARDING STATUS OF AUTOMATIC STAY
       9   CHRISTOPHER M. KLEIN, Bankruptcy Judge:
      10         Bankruptcy Code provisions that apply in chapters 7, 11, and
      11   13, should be interpreted to avoid dysfunction in all applicable
      12   chapters.   That precept has been neglected in chapter 13
      13   decisions holding that the 11 U.S.C. § 362(c)(3) 30-day automatic
      14   stay termination “with respect to the debtor” who files serial
      15   cases also, by inference, extends to “property of the estate.”
      16   This needless inference works havoc in chapter 7.
      17         This is no minor matter because stripping the estate of stay
      18   protection contradicts the central chapter 7 policy of maximum
      19   and equitable distribution for creditors, for which the § 362(a)
      20   stay of acts against property of the estate is a key tool.
      21         Much ink has been spilled in chapter 13 cases, without
      22   attending to chapter 7, over the question whether § 362(c)(3) 30-
      23   day stay termination inferentially strips the automatic stay from
      24   property of the estate.   The circuits are divided.   The majority
      25   (50+ cases), now led by the Fifth Circuit, says the stay does not
      26   terminate with respect to property of the estate.     E.g., Rose v.
      27   Select Portfolio Serv’g, Inc., 945 F.3d 226 (5th Cir. 2019),
      28   petition for cert. filed, (U.S. Feb. 20, 2020)(No. 19-1035).    The
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   minority (20+ cases), led by the First Circuit, says the stay
       2   ceases to protect property of the estate.   E.g., Smith v. Me.
       3   Bur. of Rev. Servs. (In re Smith), 910 F.3d 576 (1st Cir. 2018).
       4         Although the Ninth Circuit has not ruled, its Bankruptcy
       5   Appellate Panel has sided with the minority.   Reswick v. Reswick
       6   (In re Reswick), 446 B.R. 362 (9th Cir. BAP 2011).
       7         The chapter 7 trustee, pursuant to the personal property
       8   provisions of 11 U.S.C. § 362(h)(2), and fearing Reswick, asks
       9   this court to assure the automatic stay continues unabated.    He
      10   believes unscheduled assets exist that need protection.
      11         This court is granting the § 362(h)(2) motion so as to
      12   preserve the automatic stay with respect personal property of the
      13   estate of the individual debtor and denying it as unnecessary as
      14   to real property as § 362(c)(3) does not end its stay protection.
      15         The factual setting enables contrasts among the chapters to
      16   which § 362(c)(3) applies and between § 362(c)(3) and § 362(h),
      17   revealing that § 362(c)(3) does not modify or affect § 362(c)(1).
      18
      19                                  Facts
      20         The self-represented debtor filed chapter 7 case No. 20-
      21   20166-A-7 on January 13, 2020, which case was dismissed on
      22   January 31, 2020, for failure timely to file schedules.
      23         The debtor filed this case on February 10, 2020.   Some of
      24   the required schedules and statements have been filed, but not
      25   the Statement of Intention required by § 521(a)(2).
      26         The manner in which documents have been prepared invites
      27   questions about whether there has been full, candid, and complete
      28   disclosure of all of the debtor’s financial affairs.     Moreover,


                                            2
Filed 05/11/20                          Case 20-20742                           Doc 50



       1   there is no clear delineation among real and personal property.
       2         The trustee has identified potential interests in properties
       3   associated with the debtor’s name that do not appear to have been
       4   included on the schedules.
       5         The trustee filed on March 11, 2020, the “Trustee’s Motion
       6   to Extend the Automatic Stay as to All Creditors and Order
       7   [Debtor] to Deliver Collateral to the Trustee” under § 362(h)(2),
       8   asserting that there is personal and real property of the estate
       9   that is of consequential value or benefit to the estate that must
      10   be delivered to the trustee.
      11         Although § 362(h)(1) stay termination applies only to
      12   “personal property of the estate” upon failure to file a timely
      13   statement of intention within the 30 days specified by
      14   § 521(a)(2)(A), the trustee, by also including real property in
      15   the motion, was worried that Reswick could terminate the stay
      16   regarding real property.
      17         In the procedural posture of the case, the allegations
      18   regarding unscheduled assets are accepted as true.
      19
      20                                Jurisdiction
      21         Subject-matter jurisdiction is based on 28 U.S.C. § 1334(a).
      22   A trustee’s motion to preserve the automatic stay concerns
      23   estate administration and is a core proceeding that a bankruptcy
      24   judge may hear and determine.    28 U.S.C. § 157(b)(2)(A).
      25
      26                                  Analysis
      27         Analysis begins with the § 362(c)(3) controversy, notes the
      28   dysfunction resulting in chapter 7 from stay termination for


                                             3
Filed 05/11/20                         Case 20-20742                            Doc 50



       1   property of the estate, contrasts § 362(c)(3) with § 362(h), and
       2   looks through the prism of an exemplar scenario.
       3
       4                                     I
       5         It is axiomatic that the automatic stay protects multiple
       6   interests.   At a minimum there is the interest of the estate and
       7   the interest of the debtor.   Property may be simultaneously
       8   property of the estate and property of the debtor.   Cf. Schwab v.
       9   Reilly, 560 U.S. 770, 782-85 (2010) (interest of estate and
      10   debtor in exempt property).   Thus, in stay relief matters, courts
      11   commonly address those interests separately and may grant relief
      12   as to one or the other or both.
      13
      14                                     II
      15         The controversy that has arisen predominately in chapter 13
      16   cases, and usually without reference to chapter 7, is whether the
      17   phrase “shall terminate with respect to the debtor” in
      18   § 362(c)(3)(A) should be construed implicitly to extend to the
      19   “estate,” hence to “property of the estate,” even though neither
      20   “estate” nor “property of the estate” appears in § 362(c)(3):
      21            (3) if a single or joint case is filed by or against a
                 debtor who is an individual in a case under chapter 7, 11,
      22         or 13, and if a single or joint case of the debtor was
                 pending within the preceding 1-year period but was
      23         dismissed, other than a case refiled under a chapter other
                 than chapter 7 after dismissal under section 707(b) --
      24                   (A) the stay under subsection (a) with respect to
                      any action taken with respect to a debt or property
      25              securing such debt or with respect to any lease shall
                      terminate with respect to the debtor on the 30th day
      26              after the filing of the case;
      27   11 U.S.C. § 362(c)(3)(A).
      28


                                             4
Filed 05/11/20                         Case 20-20742                            Doc 50



       1         The majority says § 362(c)(3) is not ambiguous and that
       2   extending stay termination to the estate and property of the
       3   estate is a bridge too far that offends “plain language” that
       4   threatens to read § 362(c)(1) out of the statute.    The minority
       5   finds ambiguity and reasons that inferring such an extension is
       6   consistent with the Congressional purpose of thwarting bad-faith
       7   manipulations of bankruptcy.
       8         It is puzzling that the debaters, particularly the minority,
       9   ignore the chapter 7 implications of their chapter 13 rulings
      10   regarding § 362(c)(3).    From the chapter 7 perspective,
      11   inferentially extending stay termination to property of the
      12   estate amounts to throwing the baby out with the bath water.
      13
      14                                     A
      15         Anomalies emerge from reading the competing chapter 13
      16   decisions.
      17         First, while paying lip service to strictures to attend to
      18   the entire statutory text and the broader context of the statute,
      19   chapter 13 tunnel vision manifests itself by way of disregard of
      20   how § 362(c)(3) applies in chapter 7.
      21         Second, when focusing on subsection (A), the decisions
      22   disregard the contextual implications of subsections (B) and (C)
      23   and, in particular, disregard implications of those subsections
      24   for chapter 7 trustees.
      25         Third, there is no consideration of the contrasting
      26   provisions of § 362(h) terminating the stay for certain personal
      27   “property of the estate” as to which Congress was explicit in the
      28   same Act of Congress that created § 362(c)(3).


                                             5
Filed 05/11/20                        Case 20-20742                             Doc 50



       1         Nor is there reasoned explanation of how § 362(c)(3) meshes
       2   with the § 362(c)(1) property of the estate indefinite duration.
       3
       4                                    B
       5         Exacerbating the analytical flaws is a distortion created by
       6   the fact that chapters 11 and 13 feature debtor in possession
       7   provisions that do not exist in chapter 7.    11 U.S.C. §§ 1115(b)
       8   & 1306(b).
       9         If the purpose of Congress was to thwart manipulative
      10   debtors, then it is easy to succumb to the temptation also to
      11   thwart their management of property of the estate.
      12         But, what may seem a benign check on shifty chapter 13
      13   debtors turns malignant in chapter 7 where trustees, not debtors,
      14   always control property of the estate and have a duty to maximize
      15   its value.   11 U.S.C. § 704(a)(1).
      16
      17                                    C
      18         Any convincing analysis of the effect of § 362(c)(3) on
      19   property of the estate, in addition to overcoming its
      20   contradiction of § 362(c)(1), must take into account how
      21   § 362(c)(3) applies in chapter 7 cases where debtors never are in
      22   possession of property of the estate.
      23         Convincing analysis of § 362(c)(3) would also explain why
      24   Congress chose not to use in § 362(c)(3) the language it used in
      25   the same Act of Congress in the parallel provision at § 362(h)
      26   expressly terminating the stay protecting secured personal
      27   property of the estate in specified circumstances in a manner
      28   that meshed perfectly with § 362(c)(1):    “the stay provided by


                                            6
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   subsection (a) is terminated with respect to personal property of
       2   the estate or of the debtor securing in whole or in part a claim
       3   ... and such personal property shall no longer be property of the
       4   estate.”   11 U.S.C. § 362(h)(1) (emphasis supplied).
       5         Similarly, convincing analysis must explain how
       6   § 362(c)(3)(C) functions for a chapter 7 trustee, who, if
       7   property of the estate loses stay protection per § 362(c)(3)(A),
       8   would be subjected to an impossibly short deadline to prove by
       9   “clear and convincing evidence” that the chapter 7 case was filed
      10   in good faith even though chapter 7 does not have a good faith
      11   filing requirement.1
      12         A review of how § 362(c)(3) would apply in chapter 7 exposes
      13   the absurdity of extending § 362(c)(3) to property of the estate.
      14         Nor is the inclusion of chapter 7 in § 362(c)(3) a sideshow;
      15   rather, chapter 7, which comprises 60 percent of all bankruptcy
      16   filings, is the main event.    It is the chapter 13 decisions that
      17   amount to tail wagging dog.2
      18
      19                                    III
      20         The background behind § 362(c)(3) was the abuse perceived in
      21   the stratagem of some consumer debtors using repetitive filings
      22   of bankruptcy cases to exploit the automatic stay as a delay
      23   tactic invoked on the eve of a foreclosure or an eviction without
      24
                 1
                 See Marrama v. Citizens Bank, 549 U.S. 365, 374-75 & n.11
      25
           (2007) (Debtor’s bad faith chapter 7 case filing leads to
      26   forfeiture of right to convert from chapter 7 to chapter 13).
                 2
      27         2019 Annual Report of U.S. Courts, Table F-2 (Bankruptcy
           cases commence – 12-Month Period Ending March 31, 2019). Total
      28   all chapters: 772,646. Chapter 7: 477,106 (61.75%). Chapter 11:
           6,891 (.009%). Chapter 13: 288,039 (37.03%).

                                             7
Filed 05/11/20                            Case 20-20742                          Doc 50



       1   actually intending to complete the bankruptcy process.
       2         Read as a whole, § 326(c)(3),3 with its sub-, subsub-, and
       3
                 3
       4             The full text of § 362(c)(3) is:

       5            (3) if a single or joint case is filed by or against a
                 debtor who is an individual in a case under chapter 7, 11,
       6         or 13, and if a single or joint case of the debtor was
                 pending within the preceding 1-year period but was
       7         dismissed, other than a case refiled under a chapter other
       8         than chapter 7 after dismissal under section 707(b) --
                      (A) the stay under subsection (a) with respect to any
       9         action taken with respect to a debt or property securing
                 such debt or with respect to any lease shall terminate with
      10         respect to the debtor on the 30th day after the filing of
                 the later case;
      11              (B) on the motion of a party in interest for
                 continuation of the automatic stay and upon notice and a
      12         hearing, the court may extend the stay in particular cases
                 as to any or all creditors (subject to such conditions or
      13         limitations as the court may then impose) after notice and a
      14         hearing completed before the expiration of the 30-day period
                 only if the party in interest demonstrates that the filing
      15         of the later case is in good faith as to the creditors to be
                 stayed; and
      16              (C) for purposes of subparagraph (B), a case is
                 presumptively filed not in good faith (but such presumption
      17         may be rebutted by clear and convincing evidence to the
                 contrary) —
      18              (i) as to all creditors, if —
                           (I) more than 1 previous case under any of
      19         chapters 7, 11, and 13 in which the individual was a debtor
      20         was pending within the preceding 1-year period;
                           (II) a previous case under any of chapters 7, 11,
      21         and 13 in which the individual was a debtor was dismissed
                 within such 1-year period, after the debtor failed to —
      22                         (aa) file or amend the petition or other
                 documents as required by this title or the court without
      23         substantial excuse (but mere inadvertence or negligence
                 shall not be a substantial excuse unless the dismissal was
      24         caused by the negligence of the debtor’s attorney);
                                 (bb) provide adequate protection as ordered
      25         by the court; or
      26                         (cc) perform the terms of a plan confirmed by
                 the court; or
      27                   (III) there has not been a substantial change in
                 the financial or personal affairs of the debtor since the
      28         dismissal of the next most previous case under chapter 7,
                 11, or 13 or any other reason to conclude that the later

                                               8
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   subsubsub-sections is a 489-word provision designed to forestall
       2   serial filings intended to delay foreclosures or evictions.
       3
       4                                    A
       5         Legislative history is of little use in construing the
       6   language “with respect to the debtor” in subsection (A), but the
       7   intellectual history of the genesis of § 362(c)(3) is helpful to
       8   understanding what Congress was talking about.
       9         The serial filing problem was mainly a chapter 13 issue
      10   because chapter 13 debtors may dismiss a case as of right, only
      11   to file another case, triggering another automatic stay.   11
      12   U.S.C. § 1307(b).   To be sure, the stratagem also worked in
      13   chapter 7.   The debtor would file a case, default in chapter 7
      14   duties to pay fees and file schedules, suffer dismissal of the
      15   case after 30 or 60 days, and then file anew.
      16         In 1997, the National Bankruptcy Review Commission flagged
      17   repeat filings as a chapter 13 problem and suggested limiting the
      18   automatic stay so as to discourage nonmeritorious petitions filed
      19
      20
      21
      22         case will be concluded —
                                (aa) if a case under chapter 7, with a
      23         discharge; or
                                (bb) if a case under chapter 11 or 13, with a
      24         confirmed plan that will be fully performed; and
                      (ii) as to any creditor that commenced an action under
      25         subsection (d) in a previous case in which the individual
      26         was a debtor if, as of the date of dismissal of such case,
                 that action was still pending or had been resolved by
      27         terminating, conditioning, or limiting the stay as to
                 actions of such creditor;
      28
           11 U.S.C. § 362(c)(3).

                                            9
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   merely to stay foreclosure sale or eviction.4
       2         In 1998, the House and Senate Judiciary Committees proposed
       3   language that eventually became the basis for enactment of
       4   § 362(c)(3) in the Bankruptcy Abuse and Consumer Protection Act
       5   of 2005   Pub. L. 109-8, § 302, 119 Stat. 23 (Apr. 20, 2005); see
       6   H.R. Rep. No. 105-540, at 80 (1998) (H.R. 3150, 105th Cong.
       7   § 121); S. Rep. No. 105-253, at 39 (1998)(S. 1301, 105th Cong.
       8   § 303)(“Bankruptcy Amendments of 2005").
       9         One would expect that the language would have been refined
      10   during the usual legislative process to eliminate ambiguities in
      11   proposed § 362(c)(3).   But the legislative process leading to the
      12   2005 Bankruptcy Amendments was anything but ordinary.
      13         Nothing in the Congressional materials indicates that there
      14   was any thought given to whether proposed § 362(c)(3) would
      15   affect a chapter 7 trustee.
      16         The paucity of Congressional materials results from the
      17   history of the 2005 Bankruptcy Amendments.   The bill that was
      18   enacted was pending in Congress from 1998 until 2005, with some
      19   early committee consideration before 2000.   For a number of years
      20   it was stalled in a highly-partisan environment by various issues
      21   unrelated to serial filings.   No amendments in the nature of
      22   technical corrections or refinements were entertained.
      23         At final passage in 2005 — a point at which one would expect
      24   comprehensive review — the legislation was placed under a “no
      25   amendment” decree by Congressional leadership.   H.R. Res. 211,
      26
                 4
      27         It was particularly troublesome in the Central District of
           California. Nat’l Bankr. Rev. Comm’n, Report (Oct. 20, 1997)
      28   § 1.5.5, p. 279 & nn. 732-33, available at
           https://govinfo.library.unt.edu/nbrc/report/08consum.pdf.

                                           10
Filed 05/11/20                            Case 20-20742                            Doc 50



       1   109th Cong. (2005); H.R. Rep No. 109-43 (2005).     This truncated
       2   the legislative process.      See Susan Jensen, A Legislative History
       3   of the Bankruptcy Abuse Prevention and Consumer Protection Act of
       4   2005, 79 AM. BANKR. L.J. 485, 518-566 & n.507 (2005).
       5         Throughout, Congress was silent about the effect of the 30-
       6   day termination provision of § 362(c)(3) on a chapter 7 trustee.
       7         Bottom line: any reasoning premised on inferences of
       8   Congressional intent is unusually untrustworthy.
       9
      10                                       B
      11         The genesis of § 362(c)(3) suggests three alternative views
      12   about its effect on a chapter 7 trustee in the context of
      13   § 362(c), which deals exclusively with duration of stay.
      14         The first possibility is that the drafters of § 362(c)(3)
      15   were mindful of the separate stay duration status for “property
      16   of the estate” under § 362(c)(1)5 and the rights of a chapter 7
      17   trustee and, by using the phrase “terminate with respect to the
      18   debtor,” were referring only to stay duration regarding the
      19
      20
      21         5
                     The text of § 362(c)(1) is:
      22
                      (1) the stay of an act against property of the estate
      23         under subsection (a) of this section continues until such
                 property is no longer property of the estate.
      24
           11 U.S.C. § 362(c)(1).
      25
      26        Status as property of the estate may survive the closing of
           the case. Compare 11 U.S.C. § 554(c), with id. § 554(d); In re
      27   Dunning Bros. Co., 410 B.R. 877 (Bankr. E.D. Cal. 2009)(case
           filed in 1935 reopened in 2009 to administer unscheduled asset);
      28   see also, First Nat’l Bank v. Lasater, 196 U.S. 115,119 (1905)
           (Bankruptcy Act).

                                               11
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   debtor under § 362(c)(2),6 while taking care to preserve the stay
       2   with respect to the trustee’s interest in property of the estate.
       3         The second possibility is that Congress intended to strip
       4   chapter 7 trustees of automatic stay protection for property of
       5   the estate but chose not to say anything about it.
       6         The third alternative is that Congress gave no thought to
       7   the issue of the trustee’s rights in property of the estate.
       8
       9                                    1
      10         The majority of § 362(c)(3) decisions align with the first
      11   possibility.
      12         The majority reasons as follows:     (1) the language of
      13   § 362(c)(3)(A) is not ambiguous; (2) nowhere in § 362 does
      14   Congress use the phrase “with respect to the debtor” to encompass
      15   property of the estate; (3) Congress knew how to specify the
      16   “estate” and did not do so; (4) § 362(a) differentiates between
      17   acts against the debtor and acts against property of the estate;
      18   (5) construing “with respect to the debtor” as not applying to
      19   property of the estate is consistent with fundamental bankruptcy
      20
      21         6
                 With respect to the debtor, the stay expires per
      22   § 362(c)(2):

      23              (2) the stay of any other act [i.e. not property of the
                 estate] under subsection (a) of this section continues until
      24         the earliest of —
                            (A) the time the case is closed;
      25                    (B) the time the case is dismissed; or
      26                    (C) if the case is a case under chapter 7 of this
                 title concerning an individual or a case under chapter 9,
      27         11, 12, or 13 of this title, the time a discharge is granted
                 or denied;
      28
           11 U.S.C. § 362(c)(2).

                                           12
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   policy of obtaining a maximum and equitable distribution for
       2   creditors; (6) enabling an oversecured creditor to appropriate to
       3   itself equity above the creditor’s security interest impairs the
       4   ability of the trustee to pay a dividend to creditors.    Holcomb
       5   v. Hardeman (In re Holcomb), 380 B.R. 813, 816 (10th Cir. BAP
       6   2008) (chapter 13), cited with approval, Rose, 945 F.3d at 230;
       7   accord, Rinard v. Positive Invs., Inc. (In re Rinard), 451 B.R.
       8   12, 17 (Bankr. C.D. Cal. 2011) (chapter 7), cited with approval,
       9   Rose, 945 F.3d at 230 n.10.
      10         Of these majority cases, only Rinard presents a question
      11   regarding a chapter 7 trustee concerned about stay protection for
      12   property of the estate.
      13
      14                                    2
      15         The minority of § 362(c)(3) decisions align with the second
      16   possibility – that Congress intended to strip chapter 7 trustees
      17   of automatic stay protection for property of the estate but not
      18   say anything about it.
      19         The reasoning goes as follows:   (1) § 362(c)(3)(A) is
      20   ambiguous; (2) Congressional intent is determinative; (3) an
      21   ensuing exegetical examination of legislative history yields a
      22   conclusion that Congress probably meant to terminate protection
      23   for property of the estate.   Smith, 910 F.3d at 589-91 (chapter
      24   13); Reswick, 446 B.R. at 370-73 (chapter 13); In re Daniel, 404
      25   B.R. 318, 327-29 (Bankr. N.D. Ill. 2009) (chapter 13, later
      26   converted to chapter 7).
      27         Swept under the carpet is the fact that Congress in the 2005
      28   Amendments, at § 362(h), did expressly terminate the stay with


                                           13
Filed 05/11/20                            Case 20-20742                            Doc 50



       1   respect to certain personal property of the estate, using
       2   language stating “such personal property shall no longer be
       3   property of the estate.”      11 U.S.C. § 362(h)(1).      This meshes
       4   precisely with the § 362(c)(1) provision that “the stay of an act
       5   against property of the estate ... continues until such property
       6   is no longer property of the estate.”          11 U.S.C. § 362(c)(1).
       7         The minority decisions neither mention nor attempt to
       8   explain the asymmetry between § 362(h) and § 362(c)(3).
       9         Often, the procedural context for the issue at hand is 11
      10   U.S.C. § 362(j).7      There, a chapter 13 debtor, tainted by serial
      11   filer status, resists a creditor’s motion for confirmation that
      12   the automatic stay has terminated by using the property of the
      13   estate argument as a pretext to resist foreclosure or eviction.
      14   Smith, 910 F.3d at 579 (§ 362(j)); Daniel, 404 B.R. at 320
      15   (§ 362(j) in chapter 13 case, converted to chapter 7).
      16         A § 362(j) motion typically is a two-party debtor-creditor
      17   dispute not involving the chapter 7 trustee in which the parties
      18   lack an incentive to make arguments characteristic of a trustee.
      19         It is significant that none of the minority cases involve a
      20   chapter 7 trustee concerned about preserving stay protection for
      21   property of the estate.8
      22
      23         7
                     The text of § 362(j) is:
      24              (j) On request of a party in interest, the court shall
                 issue an order under subsection (c) confirming that the
      25
                 automatic stay has been terminated.
      26
           11 U.S.C. § 362(j).
      27         8
                 Daniel was a two-party debtor-creditor § 362(j) contest in
      28   a case filed under chapter 13 and later converted to chapter 7 in
           which contest the chapter 7 trustee did not participate. The

                                                14
Filed 05/11/20                            Case 20-20742                         Doc 50



       1                                       IV
       2         The importance of property of the estate to chapter 7 cases
       3   warrants emphasis.
       4
       5                                       A
       6         The first enumerated duty of a chapter 7 trustee is to
       7   “collect and reduce to money the property of the estate.”    11
       8   U.S.C. § 704(a)(1).9
       9         Property of the estate, in general, is comprised of all
      10   legal or equitable interests of the debtor as of commencement of
      11   the estate, together with interests in property recovered by the
      12   trustee or preserved for the benefit of the estate, certain post-
      13   petition acquisitions, and proceeds, product, offspring, rents or
      14   profits of or from property of the estate.     11 U.S.C. § 541(a).
      15
      16                                       B
      17         A crucial tool in the chapter 7 trustee’s toolbox is the
      18   automatic stay.
      19         The automatic stay arising in consequence of the filing of a
      20   petition initiating a bankruptcy case protects property of the
      21
      22   court ignored the chapter 7 problem with the comment, “The
           conversion has no effect on the issues raised by the bank’s
      23   motion.” Daniel, 404 B.R. at 320 n.1.
      24         9
                     The full text of § 704(a)(1) is:
      25         (a) The trustee shall —
      26              (1) collect and reduce to money the property of the
                 estate for which such trustee serves, and close such estate
      27         as expeditiously as is compatible with the best interests of
                 parties in interest;
      28
           11 U.S.C. § 704(a)(1).

                                               15
Filed 05/11/20                           Case 20-20742                          Doc 50



       1   estate from judgment enforcement, acts to obtain possession of
       2   property of the estate, and acts to create, perfect, or enforce a
       3   lien.   11 U.S.C. § 362(a).
       4         The automatic stay of an act against property of the estate
       5   continues until such property is no longer property of the
       6   estate.   11 U.S.C. § 362(c)(1).
       7         Unless the court orders otherwise, property scheduled in
       8   accordance with the debtor’s duty to file schedules of assets and
       9   not otherwise administered at the time of closing of the case is
      10   abandoned and deemed administered, but unscheduled property that
      11   is neither formally abandoned nor administered remains property
      12   of the estate in perpetuity.     11 U.S.C. §§ 554(c)-(d); Lasater,
      13   196 U.S. at 119; Dunning Bros. Co., 410 B.R. at 888.
      14         It follows under § 362(c)(1) that the automatic stay remains
      15   in effect to protect property that remains property of the estate
      16   after the case is closed.
      17         This post-closing continuation of the stay against acts
      18   against property of the estate has proved to be a vital tool for
      19   policing cheating and enforcing compliance with the requirement
      20   of disclosure of all interests in property wherever located and
      21   by whomever held.   11 U.S.C. § 541(a); Lasater, 196 U.S. at 119;
      22   Dunning Bros. Co., 410 B.R. at 888.
      23         Acts in violation of the automatic stay are either void ab
      24   initio or voidable.   Compare, e.g., Schwartz v. United States (In
      25   re Schwartz), 954 F.2d 569, 571-72 (9th Cir. 1992),and Soares v.
      26   Brockton Credit Union (In re Soares), 107 F.3d 969, 975-76 (1st
      27   Cir. 1997), with Jones v. Garcia (In re Jones), 63 F.3d 411, 412
      28   (5th Cir. 1995).


                                              16
Filed 05/11/20                            Case 20-20742                         Doc 50



       1         All of this adds up to powerful protection for property of
       2   the estate in chapter 7 cases.      This shield can be crucial in
       3   enabling the chapter 7 trustee to perform the duty to collect and
       4   reduce to money the property of the estate.
       5         It would be extraordinary for Congress to have eviscerated
       6   this fundamental protection for property of the estate without so
       7   much as an explanatory comment.
       8
       9                                       V
      10         An essential tool for chapter 7 trustees in performance of
      11   their duties is not likely to have been stripped away merely
      12   because the debtor earlier filed a case that was not completed.
      13         Yet, that is the gravamen of what the minority in the
      14   § 362(c)(3) debate contends when it says the stay terminates with
      15   respect to property of the estate in chapter 7 cases.      And, it
      16   does so with zero analysis of how the chapter 7 trustee fits in.
      17         They hold that § 362(c)(3) implicitly modifies § 362(c)(1).
      18   Smith, 910 F.3d at 588-89.10      No mention is made of § 554(c),
      19   § 554(d), or of the chapter 7 trustee.
      20
      21
      22
                 10
                      The First Circuit asserted, ex cathedra:
      23
                 Specifically, under § 362(c)(1), the stay “continues until
      24         [estate] property is no longer property of the estate.” And
                 under § 362(c)(2), “the stay of any other act under
      25         subsection (a) continues until ... the case is closed” or
      26         “the time the case is dismissed” or a “discharge is granted
                 or denied.” These instructions are applicable only so long
      27         as the stay has not otherwise lifted under § 362(c)(3)(A),
                 or some other provision.
      28
           Smith, 910 F.3d at 589 (citations omitted, ellipsis in original).

                                               17
Filed 05/11/20                            Case 20-20742                          Doc 50



       1         Their answer is that the stay can be extended under
       2   § 362(c)(3)(B).      Smith, 910 F.3d at 588.11   But no analysis is
       3   made of how a chapter 7 trustee could comply with the extension
       4   rules that feature an impossibly short deadline and a “clear and
       5   convincing” burden of proof.
       6
       7                                       VI
       8         Issues of timing and proof become important when one focuses
       9   on the operational mechanics of how a chapter 7 trustee could
      10   comply with the extension rules to avoid 30-day stay termination
      11   if the minority is correct that the stay protecting property of
      12   the estate evaporates on the 30th day after case filing.
      13
      14                                       A
      15         The timing required by § 362(c)(3)(B) is irretrievably at
      16   odds with chapter 7 process where a meeting of creditors need not
      17   occur until 60 days into the case.
      18
      19
      20         11
                      The First Circuit reasoned:
      21
                 A second-time filer with a meritorious bankruptcy case, or a
      22         creditor whose self-interest dictates it, may get an
                 extension of the stay on “demonstrat[ing] that the filing of
      23         the later case is in good faith as to the creditors to be
                 stayed.” § 362(c)(3)(B). Notably, courts must act quickly
      24         on these requests; Congress provided that any hearing on a
                 request for an extension must be “completed before the
      25         expiration of the 30-day period.” Section 362(c)(3)(B)
      26         reflects an attempt by Congress to ensure that certain
                 second-time filers who meet an enhanced burden have an
      27         escape route from the termination of the entire automatic
                 stay, including as to actions against estate property.
      28
           Smith, 910 F.3d at 588.

                                               18
Filed 05/11/20                        Case 20-20742                             Doc 50



       1         The § 362(c)(3)(B) motion to extend must be made in time for
       2   notice and a hearing that must be completed within 30 days after
       3   the filing of the case.   11 U.S.C. § 362(c)(3)(B).
       4         That rigid 30-day post-filing deadline for completing a
       5   hearing on a § 362(c)(3)(B) request to preserve the stay
       6   contradicts basic chapter 7 procedure.
       7
       8                                    1
       9         Until the debtor files the various required schedules and
      10   statements, a chapter 7 trustee knows only the names and
      11   addresses of the creditors, codebtors, and parties to executory
      12   contracts and unexpired leases that must be filed with the
      13   petition.   11 U.S.C. § 521(a); Fed. R. Bankr. P. 1007(a)(1).
      14         The debtor is not required until the 14th day after filing a
      15   voluntary petition to file schedules of assets and liabilities,
      16   current income and expenditures, executory contracts and
      17   unexpired leases, statement of financial affairs, payment
      18   advices, record of interest in certain education accounts,
      19   statement of current monthly income on the prescribed Official
      20   Form.   11 U.S.C. § 521(a); Fed. R. Bankr. P. 1007(c).
      21         The 14-day deadline may be, and often is, extended on motion
      22   for cause on notice to the United States trustee and the
      23   chapter 7 trustee.   Fed. R. Bankr. P. 1007(c).
      24         The filing of those schedules and statements is the point at
      25   which a chapter 7 trustee begins to see the picture of the case.
      26         Those who maintain that the stay protecting property of the
      27   estate evaporates on day 31 of a chapter 7 case do not explain
      28   how a chapter 7 trustee can be expected to meet the


                                           19
Filed 05/11/20                        Case 20-20742                                 Doc 50



       1   § 362(c)(3)(B) deadline without having had a meaningful
       2   opportunity to examine the schedules and statements.
       3
       4                                      2
       5         The next chapter 7 event is the meeting of creditors
       6   pursuant to 11 U.S.C. § 341 at which the chapter 7 trustee and
       7   creditors interrogate the debtor under oath and assesses whether
       8   the case is likely to have assets, i.e. property of the estate,
       9   sufficient to enable a dividend for creditors.
      10         The United States trustee must call the meeting of creditors
      11   “within a reasonable time after the order for relief.”       11 U.S.C.
      12   § 341(a).
      13         As implemented by Rule 2003(a), § 341(a) “reasonable time”
      14   in chapter 7 cases is no fewer than 21 days and not more than 60
      15   days after the order for relief.       Fed. R. Bankr. P. 2003(a)
      16         Those who contend that the stay protecting property of the
      17   estate evaporates on day 31 of a chapter 7 case do not explain
      18   how a chapter 7 trustee can be expected to meet the
      19   § 362(c)(3)(B) deadline before the meeting of creditors is held.
      20         The reality is that the timing is impossibly contradictory.
      21
      22                                      B
      23         The § 362(c)(3)(C) burden of proof for requests to preserve
      24   the stay is impossible for a chapter 7 trustee to satisfy.
      25         Proof and burden of proof under §§ 362(c)(3)(B) and (C)
      26   would require a chapter 7 trustee to run a course of high hurdles
      27   in order to preserve the stay.
      28


                                            20
Filed 05/11/20                         Case 20-20742                             Doc 50



       1                                     1
       2         If § 362(c)(3) applies to property of the estate, then the
       3   chapter 7 trustee would have to prove that the filing of the case
       4   was “in good faith as to the creditors to be stayed.”    11 U.S.C.
       5   § 362(c)(3)(B).    But, the Bankruptcy Code does not require “good
       6   faith” for filing a chapter 7 case.12
       7         How is a chapter 7 trustee at the outset of a case in a
       8   position to assess the good faith of the debtor?    If the
       9   trustee’s suspicions about unscheduled property turn out to be
      10   correct, there will be substantial grounds to question the
      11   debtor’s good faith.
      12         So what?   Regardless of the debtor’s good or bad faith, it
      13   is still a chapter 7 case with property of the estate controlled
      14   by a trustee who has a duty to collect and reduce to money the
      15   property of the estate.    11 U.S.C. § 704(a)(1).
      16
      17                                     2
      18         Proving “good faith” begins with a statutory presumption
      19   that every subsequent case filed within one year after dismissal
      20   is “filed not in good faith.”    11 U.S.C. § 362(c)(3)(C).
      21         Rebutting the presumption of “filed not in good faith” must
      22   be by “clear and convincing evidence to the contrary.”    11 U.S.C.
      23   § 362(c)(3)(C).
      24
      25
                 12
      26         Marrama, 549 U.S. at 374-75 & n.11. But, to be precise,
           “good faith” is not always irrelevant. If a § 707(b) motion to
      27   dismiss the case as a substantial abuse of chapter 7 is made,
           factors for the court to consider include “whether the debtor
      28   filed the petition in bad faith,” along with “totality of the
           circumstances.” 11 U.S.C. § 707(b)(3).

                                            21
Filed 05/11/20                        Case 20-20742                               Doc 50



       1         Viewing the remaining requirements of § 362(c)(3)(C)(i) so
       2   as to enable the trustee to sidestep some of the statutory
       3   hurdles, the chapter 7 trustee would still need to prove by clear
       4   and convincing evidence that the chapter 7 case “will be
       5   concluded ... with a discharge.”     § 362(c)(3)(C)(i)(III)(aa).
       6         An internal contradiction emerges.    Requiring the chapter 7
       7   trustee to prove by clear and convincing evidence that the case
       8   will be concluded with a chapter 7 discharge conflicts with the
       9   trustee’s statutory duty “if advisable” to “oppose the discharge
      10   of the debtor.”   11 U.S.C. § 704(a)(6).
      11         If the trustee’s suspicions about this case are borne out,
      12   there is a nontrivial chance that the trustee actually will
      13   successfully oppose the discharge of the debtor.
      14         Indeed, this court’s order under § 362(h)(2) will direct the
      15   debtor to deliver to the trustee personal property collateral in
      16   the debtor’s possession.   Noncompliance with any such order is an
      17   independent ground to deny discharge.      11 U.S.C. § 727(a)(6)(A).
      18         There is a canon against construing a statute to achieve
      19   absurd results.   Extending “against the debtor” in § 362(c)(3) to
      20   encompass the chapter 7 trustee’s interest in “property of the
      21   estate” is Exhibit A for absurdity.
      22
      23                                   VII
      24         Contrast with § 362(c)(3) the regime created by its cousin
      25   at § 362(h)(2) relating to stay termination regarding personal
      26   property of the estate in chapter 7 cases, which affords a
      27   chapter 7 trustee a reasonable opportunity to preserve the stay.
      28


                                           22
Filed 05/11/20                            Case 20-20742                           Doc 50



       1         If certain conditions regarding debts secured by personal
       2   property of the estate are not satisfied by the debtor in chapter
       3   7 cases, then “the stay provided by subsection (a) is terminated
       4   with respect to personal property of the estate ... and such
       5   personal property shall no longer be property of the estate.”     11
       6   U.S.C. § 362(h)(1) (emphasis supplied).13
       7         The trustee, however, may prevent stay termination by
       8   persuading the court that the subject personal property is of
       9   consequential value or benefit to the estate and providing
      10   adequate protection of the secured interest.   11 U.S.C.
      11   § 362(h)(2).14
      12
                 13
                      Section 362(h)(1) provides:
      13
      14            (1) In a case in which the debtor is an individual, the
                 stay provided by subsection (a) is terminated with respect
      15         to personal property of the estate or of the debtor securing
                 in whole or in part a claim, or subject to an unexpired
      16         lease, and such personal property shall no longer be
                 property of the estate if the debtor fails within the
      17         applicable time set by section 521(a)(2) —
                       (A) to file timely any statement of intention required
      18         under section 521(a)(2) with respect to such personal
                 property or to indicate in such statement that the debtor
      19
                 will either surrender such personal property or retain it
      20         and, if retaining such personal property, either redeem such
                 personal property pursuant to section 722, enter into an
      21         agreement of the kind specified in section 524(c) applicable
                 to the debt secured by such personal property, or assume
      22         such unexpired lease pursuant to section 365(p) if the
                 trustee does not do so, as applicable; and
      23               (B) to take timely the action specified in such
                 statement, as it may be amended before expiration of the
      24         period for taking action, unless such statement specifies
                 the debtor’s intention to reaffirm such debt on the original
      25
                 contract terms and the creditor refuses to agree to the
      26         reaffirmation on such terms.

      27   11 U.S.C. § 362(h)(1).
                 14
      28              Section 362(h)(2) provides:


                                               23
Filed 05/11/20                            Case 20-20742                         Doc 50



       1         The touchstone in § 362(h) is § 521(a)(2) regarding a duty
       2   of individual chapter 7 debtors requiring a Statement of
       3   Intention regarding retention or surrender of secured property.
       4   11 U.S.C. § 521(a)(2).15
       5         The first thing to note is that, by the terms of
       6
       7
                    (2) Paragraph (1) does not apply if the court determines,
       8         on the motion of the trustee filed before the expiration of
                 the applicable time set by section 521(a)(2), after notice
       9         and a hearing, that such personal property is of
                 consequential value or benefit to the estate, and orders
      10         appropriate adequate protection of the creditor’s interest,
                 and orders the debtor to deliver any collateral in the
      11         debtor’s possession to the trustee. If the court does not
                 so determine, the stay provided by subsection (a) shall
      12         terminate upon the conclusion of the hearing on the motion.
      13
           11 U.S.C. § 362(h)(2).
      14         15
                      Section 521(a)(2) provides:
      15
                    (2) if an individual debtor’s schedule of assets and
      16         liabilities includes debts which are secured by property of
                 the estate —
      17               (A) within thirty days after the date of the filing of
                 a petition under chapter 7 of this title or on or before the
      18         date of the meeting of creditors, whichever is earlier, or
                 within such additional time as the court, for cause, within
      19         such period fixes, file with the clerk a statement of his
      20         intention with respect to the retention or surrender of such
                 property and, if applicable, specifying that such property
      21         is claimed as exempt, that the debtor intends to redeem such
                 property, or that the debtor intends to reaffirm debts
      22         secured by such property; and
                       (B) within 30 days after the first date set for the
      23         meeting of creditors under section 341(a), or within such
                 additional time as the court, for cause, within such 30-day
      24         period fixes, perform his intention with respect to such
                 property, as specified by subparagraph (A) of this
      25         paragraph;
      26            Except that nothing in subparagraphs (A) and (B) of this
                 paragraph shall alter the debtor’s or the trustee’s rights
      27         with regard to such property under this title, except as
                 provided in section 362(h).
      28
           11 U.S.C. § 521(a)(2).

                                               24
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   § 521(a)(2), unscheduled property is not affected by § 362(h) and
       2   is not at risk of loss of stay protection.
       3         Next, the timing for a chapter 7 trustee to act, which
       4   derives from the deadlines imposed by § 521(a)(2), is
       5   considerably more flexible than § 362(c)(3).   If the debtor has
       6   filed the requisite Statement of Intention, which typically is
       7   included in the package of schedules and statements, the
       8   § 521(a)(2) deadline will not be until 30 days after the first
       9   date set for the meeting of creditors, and the trustee has an
      10   opportunity to obtain an extension.
      11         The § 362(h)(2) burden of proof is likewise more forgiving
      12   than § 362(c)(3).   Instead of “clear and convincing evidence,” a
      13   chapter 7 trustee need only persuade the court, that the subject
      14   personal property is of consequential value or benefit to the
      15   estate and that adequate protection is being provided.   If so
      16   persuaded, the court grants the motion and orders the debtor to
      17   deliver personal property in the debtor’s possession to the
      18   trustee.   11 U.S.C. § 362(h)(2).
      19
      20                                  VIII
      21         Rinard provides an illustration of how value could sneak out
      22   the door if § 362(c)(3) were to extend to property of the estate
      23   in a chapter 7 case.
      24         As with the present case, Rinard began with a chapter 7 case
      25   that was dismissed on day 21 for missing the deadline to file
      26   schedules and was followed 15 days later with a second chapter 7
      27   case in which schedules were filed timely.
      28


                                           25
Filed 05/11/20                          Case 20-20742                           Doc 50



       1         Property of the estate included the surplus value in real
       2   property.   More than 30 days after the filing of the second case,
       3   California nonjudicial foreclosure proceedings were commenced
       4   with respect to a debt of $889,000.00 secured by a property
       5   valued at $1,500,000.00.   In other words, there was surplus value
       6   potentially in excess of $610,000.00.
       7         The court, agreeing with the majority view and declining to
       8   follow Reswick, ruled that the § 362(c)(3)(A) 30-day stay
       9   termination did not extend to property of the estate and that the
      10   subject property remained property of the estate that the chapter
      11   7 trustee could liquidate.    Rinard, 451 B.R. at 14-20.16
      12         Among other things, it noted that the foreclosing creditor
      13   could obtain a windfall by way of obtaining title through a
      14   nonjudicial foreclosure at the expense of other creditors if the
      15   chapter 7 trustee was not able to administer the subject
      16   property.   Rinard, 451 B.R. at 20.
      17         Noting that the opportunity for a windfall would incentivize
      18   a creditor race to the courthouse that bankruptcy is designed to
      19   obviate, the Rinard court reasoned the ensuing race would
      20   contravene key premises of federal bankruptcy law favoring a
      21
                 16
      22         Rinard did not, and was not required to, follow the BAP
           Reswick decision, which suffers from tunnel vision defects
      23   including disregard of chapter 7 and of §§ 362(c)(1) & (h).
           Rinard, 451 at 20-21. In appeals before it, the Ninth Circuit
      24   BAP follows its own precedents so as to promote consistency.
           Thus, appellants facing adverse BAP precedent often elect to
      25   route appeals through the District Court, which is not bound by
      26   the BAP. The reason that BAP decisions are de facto influential,
           even though not de jure controlling, is that the Court of Appeals
      27   and District Courts often agree with and adopt BAP analysis.
           This reality dictates sobriety when bankruptcy judges question
      28   BAP precedents. Nonetheless, as Reswick shows, the BAP is
           fallible. Rinard is correct.

                                             26
Filed 05/11/20                          Case 20-20742                             Doc 50



       1   fresh start for an honest debtor and equal treatment among
       2   classes of creditors.   Rinard, 451 at 19.
       3
       4                                     IX
       5         Is there a way to harmonize the chapter 13 minority view
       6   with chapter 7?   Not really.
       7         One might attempt to draw a distinction between property of
       8   the estate under the control of a chapter 7 trustee and property
       9   of the estate under the control of a debtor in possession in
      10   chapter 11 or 13.   But such an effort seems doomed to create more
      11   problems than it resolves.
      12
      13                                     A
      14         A basic problem is that a firm boundary between chapter 7
      15   and chapters 11 and 13 cannot be drawn.      Every chapter 11 and 13
      16   case has the potential to be converted to chapter 7 by court
      17   order.   Upon conversion, a chapter 7 trustee would come into
      18   control of property of the estate.
      19         If the stay has previously been terminated under § 362(c)(3)
      20   with respect to property of the estate, then the trustee would
      21   still have been shorn of a key tool going forward.     Moreover, any
      22   stay-violating activity that may have occurred between the date
      23   of the § 362(c)(3) 30-day termination and the subsequent
      24   conversion would be more difficult to correct.
      25
      26                                     B
      27         It may be objected that it is inconvenient, once the stay
      28   has terminated “with respect to the debtor,” for a creditor to


                                             27
Filed 05/11/20                        Case 20-20742                             Doc 50



       1   need to overcome the stay protecting property of the estate.
       2         Congress answered that objection by creating, in tandem with
       3   § 362(c)(3), a remedy in the form of the § 362(j) motion to
       4   confirm that the automatic stay has terminated.   In chapter 11
       5   and 13 cases in which the debtor is in possession, the § 362(j)
       6   motion enables the court to police whether any argument by the
       7   debtor based on property of the estate is a mere pretext.
       8         In chapter 7 cases, trustees may stipulate to stay relief or
       9   to abandonment of property that is burdensome or of
      10   inconsequential value and benefit to the estate so as to avoid
      11   needless expense.17
      12
      13                               Conclusion
      14         The phrase “shall terminate with respect to the debtor” in
      15   § 362(c)(3) cannot be construed by inference to extend to “with
      16   respect to the estate and property of the estate” because the
      17   consequences in chapter 7, to which § 362(c)(3) also applies, are
      18   so far at odds with basic chapter 7 administration that Congress
      19   would not have intended such dramatic consequences without
      20   unambiguous explanation.
      21         The putative safety valve at §§ 362(c)(3)(B) and (C)
      22   establishes a regime in terms of time and proof that is
      23   impossible for a chapter 7 trustee to satisfy.
      24
      25
      26         17
                 There is no filing fee for a stipulation for court
      27   approval of an agreement for relief from a stay or for a
           trustee’s Fed. R. Bankr. P. 6007(a) notice of proposed
      28   abandonment. 28 U.S.C. § 1930, Bankruptcy Ct.Misc. Fee Schedule,
           Item 19 (Sept. 1, 2018).

                                           28
Filed 05/11/20                        Case 20-20742                            Doc 50



       1         Congress well knew how to terminate the automatic stay with
       2   respect to property of the estate and, actually did so in plain
       3   language at § 362(h), which was enacted as part of the same Act
       4   of Congress that enacted § 362(c)(3).
       5         The safety valve at § 362(h)(2) is tailored to the needs of
       6   a chapter 7 trustee.
       7         The asymmetry between § 362(c)(3) and § 362(h) further
       8   confirms that Congress did not intend the phrase “with respect to
       9   the debtor” to sweep in the estate and property of the estate.
      10         An appropriate order will issue granting the chapter 7
      11   trustee’s § 362(h)(2) motion regarding personal property of the
      12   estate and denying the relief requested regarding real property
      13   because § 362(c)(3) does not terminate the automatic stay
      14   protecting property of the estate.
      15
      16          May 11, 2020

      17
      18
      19
      20
      21
      22
      23
      24
      25
      26
      27
      28


                                           29
